Citation Nr: 1140760	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to September 1971 with subsequent Reserve service.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2011.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he has bilateral knee disability which has causal origins in his active military service.  Specifically, the Veteran asserts that he has had bilateral knee pain in his back since 1971.  The Veteran's service treatment records indicate that in May 1971, the Veteran presented with complaints of, inter alia, pain in both knees.  Physical examination demonstrated range of motion within normal limits, right patellar crepitance, and some pain with movement of the left patella.  There was "no swelling, laxity of ligaments, etc."  Impression included, "p[atien]t may have chondro-malacia of patella bilat[erally]."

In the April 2011 remand, the Board requested an examination and opinion regarding whether the Veteran's current bilateral knee disability was related to his knee complaints in service.  The examination was conducted in June 2011.  The examiner discussed the evidence, including a March 1994 VA examination report.  The 1994 report indicated that the Veteran had knee complaints in service in 1971.  It was noted that the Veteran had been prescribed Aspirin.  The report also noted that, following discharge from service, he had continued to use over-the-counter medication.  The diagnosis in 1994 was bilateral chondromalacia patellae.  The April 2011 examiner provided an opinion that the Veteran's current bilateral knee disability was not related to his complaints in service.  As a rationale, the examiner stated, "[I]t was determined in 1994 that the condition [in service] was a temporary condition that responded to treatment without residual disability or ongoing chronic problems of the knees.  There is no evidence currently that would counter that position."  

Unfortunately, the March 1994 opinion did not indicate that the Veteran's in-service complaints were a temporary condition.  Indeed, the 1994 examiner did not provide any opinion regarding onset or etiology.  The Veteran's history was simply reported and a diagnosis of chondromalacia was made.  Because the rationale provided by the April 2011 examiner is based on incorrect information, the appeal must be remanded for another opinion.  

The Veteran's reported history has been consistent throughout this appeal (as well as at the time of his 1994 claim.  The Board has no reason to question the Veteran's credibility at this point.  The Veteran is certainly competent to report pain or tenderness.  In the absence of any reason to question his credibility, the examiner must consider the Veteran's allegation of knee pain since 1971 and that he treated it with over-the-counter medication.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a remedial VA orthopedic examination with a physician for the purposes of determining the onset of the Veteran's bilateral knee disability.  In this regard, the examiner must provide an opinion as to whether it is at least as likely as not that current bilateral knee disability had causal origins in active service.  In coming to a conclusion, the examiner must accept the Veteran's competent and credible reports of knee pain since 1971, and should state whether this pain is at least as likely as not a manifestation of any current disorder.  A detailed rationale must accompany any conclusion reached.  

2.  Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claim not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


